DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 8-13 and 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US Pub No. 2011/0263938) in view of Krivopisk et al. (US Pub No. 2014/0364691).
With regards to claims 1, 15 and 18-19, Levy discloses a minimally invasive image acquisition system comprising:
a plurality of illumination sources (i.e. “discrete illuminators”) comprising a first subset (508) of illumination sources and a second subset (518) of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength (paragraphs [0064], [0067]; paragraphs [0012]-[0021], referring to the discrete front and side illuminators being configured to emit light in different wavelengths; Figure 5);
a first light sensing element (502) proximal to the first subset of illumination sources (508), the first light sensing element having a first field of view and configured to receive illumination reflected from a first portion of a surgical site when the first portion of the surgical site is illuminated by at least one of the plurality first subset of illumination sources (paragraphs [0063]-[0064]; referring to the one or more illuminators (508) being placed next to lens assembly (504) or attached to the same integrated circuit board (506) on which the image sensor (502) is mounted, and thus the first light sensing element (502) is proximal/near to the first subset of illumination sources (508); Figure 5; note that the “first light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub 2019/0200906);
note that the “second light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub);
wherein the second field of view overlaps at least a portion of the first field of view (paragraphs [0033], [0051]-[0052], referring to the fields of views of said front-pointing camera and side-pointing camera are at least partially overlapping; Figure 2, note that there is at least some overlap (209) between the field of view (208) and the field of view (212)), and
wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by least one illumination source of the second subset of illumination sources (paragraphs [0017]-[0021]; claims 61-65, referring to the different wavelengths, and specifically, claim 61, which sets forth that said discrete front and side illuminators are configured to emit light in different wavelengths); and
note that the “computing system” has been interpreted as corresponding to a processor, as set forth in paragraph [0018] of the corresponding PG-Pub, along with the algorithms as described throughout the specification for performing the claimed functions), wherein the computing system is configured to: 
receive data from the first light sensing element, receive data from the second light sensing element (paragraphs [0073]-[0076]; Figure 6),
compute imaging data based on the data received from the first light sensing element and the data received from the second light sensing element (paragraphs [0074]-[0076], for example, video streams received from the different cameras may be processed by the controller (616) to combine into a single, panoramic video frame; Figure 6), and
transmit the imaging data for receipt by at least one (620) of a plurality of display systems (paragraphs [0074]-[0076], referring to the display configured to display images/and/or video streams received from the cameras, wherein there may be two or more displays; Figure 6).
Further, with regards to claims 15 and 18-19, Levy further discloses that their system comprises a processor/control circuit and a memory (i.e. “non-transitory computer readable medium”, which is implicitly required for the controller of Levy to function) coupled to the processor, the memory storing instructions (i.e. “computer readable instructions”) executable by the processor to control an operation of the 
However, Levy does not specifically disclose that the imaging data is transmitted via a data network of a computerized surgical hub system, wherein the plurality of display systems are of the computerized surgical hub system.
Krivopisk et al. discloses an interface unit (8700, 8900) configured to functionally associated with an endoscope system (10, 8810) which comprises at least two simultaneously operating imaging channels (50a,50b) associated with at least two displays (40a, 40b in Figures 87A and 88; 8840a-c in Fig. 89) (paragraphs [1187]; Figures 87A-89).  The interface unit comprises an image processor (8710) functionally associated with at least two imaging channels, and configured to generate images comprising image data received simultaneously from the at least two imaging channels (paragraph [1187]; Figures 87A-89).  The interface unit further comprises a communication channel comprising a communication interface port (8770) configured to allow communication between the interface unit computer and a computer network at least for transferring files between the interface unit computer and the computer network, wherein the computer network can be a local computer network, a hospital network or the Internet (paragraphs [1194]-[1196]).  The interface unit is configured to communicate through the communication interface port to a network computer, substantially in real time a video stream generated by the image processor (paragraphs [0128], [1196]; Figures 87A-89, note in Figure 89, the data network/computer network is that of a computerized surgical hub system).  

With regards to claim 2, Levy discloses that the first field of view has a first angle and the second field of view has a second angle and the first angle is the same as the second angle (paragraphs [0025]-[0026], note that “at least one of said front and side-pointing cameras” may have a field of view of 90, 120 or 150 or more degrees, and therefore two of the cameras may have respective field of views of the same angle; paragraph [0069], referring to the front and side-pointing image sensors (502, 512) may be identical in terms of field of view).
	With regards to claim 3, Levy disclose that the first field of view has a first angle and the second field of view has a second angle and the first angle differs from the second angle (paragraphs [0025]-[0026], note that “at least one of said front and side-pointing cameras” may have a field of view of, for example, 90 degrees and “at least one of said front and side-pointing cameras” may have a field of view of, for example,  of 120 or 150 or more degrees, and therefore one camera may have a field of view of 90 degrees and the other camera may have a field of view of a different angle, such as 120 or 150 or more, etc. degrees).  
	With regards to claim 4, Levy discloses that the first light sensing element has an optical component configured to adjust the first field of view (paragraphs [0063], [0066], Note that the “optical component” has been interpreted as corresponding to filters, lenses, shutters, and equivalents thereof, as set forth in paragraph [0458] of the corresponding PG-Pub).
	With regards to claim 5, Levy discloses that the second light sensing element has an optical component configured to adjust the second field of view (paragraphs [0063], [0066], referring to lens assembly including a plurality of lenses, static or movable, which may provide a field of view of at least 90 degrees and up to essentially 180 degrees, wherein a movable lens would adjust the field of view; Note that the “optical component” has been interpreted as corresponding to filters, lenses, shutters, and equivalents thereof, as set forth in paragraph [0458] of the corresponding PG-Pub).
	With regards to claim 8, Levy discloses that the first light sensing element (i.e. 502) and the second light sensing element (i.e.512) are at least partially disposed within an elongated camera probe (i.e. body of the multi-sensor endoscope) (paragraphs [0063], [0065]; Figure 5, note that the first and second light sensing elements (502, 512) are disposed within the body of the multi-camera endoscope).
With regards to claim 9, Levy discloses that each of the plurality of illumination sources is configured to emit light having a specified central wavelength within a visible spectrum (paragraph [0013], referring to said illuminators being configured to emit white light, which is within the visible spectrum).
With regards to claim 10, Levy discloses that at least one of the plurality of illumination sources is configured to emit light having a specified central wavelength 
With regards to claim 11, Levy discloses that the specified central wavelength outside of the visible spectrum is within an ultra-violet range (paragraph [0014]).
With regards to claim 12, Levy discloses that the specified central wavelength outside of the visible spectrum is within an infrared range (paragraph [0015]).
With regards to claim 13, Levy discloses that the computing system comprises a computing system configured to perform a first data analysis on the data received from the first sensing element and a second data analysis on the data received from the second light sensing element (paragraph [0075], referring to the video streams being processed to combine them into a single, panoramic video frame, based on an overlap between fields of view of the cameras, which would implicitly require data analysis of the two video streams from the first and second sensing elements).
With regards to claims 16, Levy discloses that the memory coupled to the processor further stores instructions executable by the processor to receive, from a surgical instrument (i.e. signals from the handle of the endoscope, which is considered a surgical instrument as can be used for surgical interventions), operational data (i.e. bending, rotating, or angulating signals) related to a function (i.e. maneuvering) or status of the surgical instrument (paragraphs [0051], [0071]-[0074]).
With regards to claim 17, Levy discloses that the memory coupled to the processor further stores instructions executable by the processor to compute imaging data based on the first data received from the first light sensing element, the second .  

Claims 1, 3, 6-7, 9-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskar (US Pub No. 2010/0292535) in view of Levy and Krivopisk et al..
With regards to claims 1, 15, 18 and 19, Paskar discloses a minimally invasive image acquisition system comprising:
a first light sensing element (21) having a first field of view (i.e. either FOV1 or FOV2) and configured to receive illumination reflected from a first portion of a surgical site when the first portion of the surgical site is illuminated (paragraphs [0025], [0030], note that the viewing element may comprise of CMOS or CCD sensors; Figures 1 and 6; note that the “first light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub);
a second light sensing element (15) having a second field of view (i.e. either FOV1 if FOV2 is considered to be the first field of view or FOV 2 of FOV1 is considered to be the first field of view) and configured to receive illumination reflected from a second portion of the surgical site when the second portion of the surgical site is illuminated, wherein the second field of view overlaps at least a portion of the first field of view (paragraphs [0025], [0030], referring to “the fields of view FOV 1 and FOV 2 overlap”; Figures 1 and 6; note that the “second light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub); and 
However, though Paskar discloses that their endoscope provides illumination (paragraph [0025]), Paskcar does not specifically disclose that the illumination is provided by a plurality of illumination sources comprising a first subset of illumination sources and a second subset of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength, wherein the first light sensing element is proximal to the first subset of illumination sources and the second light sensing element is proximal to the second subset of illumination sources, and wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by at least one illumination source of the second subset of illumination sources. 
Further, Pascar does not specifically disclose that their system further comprises a computing system (note that the “computing system” has been interpreted as corresponding to a processor, as set forth in paragraph [0018] of the corresponding PG-Pub, along with the algorithms as described throughout the specification for performing the claimed functions), wherein the computing system is configured to: receive data from the first light sensing element, receive data from the second light sensing element, compute imaging data based on the data received from the first light sensing element and the data received from the second light sensing element, and transmit the imaging data via a data network of a computerized surgical hub system for receipt by at least one of a plurality of display systems of the computerized surgical hub system.

Levy discloses an endoscope comprising two or more sensors/cameras and a plurality of illumination sources (i.e. “illuminators”) comprising a first subset (508) of illumination sources and a second subset (518) of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength, wherein the first and second subset of illumination sources are proximal, respectively, to the first and second light sensing elements and wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by at least one illumination source of the second subset of illumination sources (paragraphs [0064]-[0067], referring to the one or more illuminators (508, 518) being placed next to a respective lens assembly (504, 514) or attached to the same respective integrated circuit board (506, 516) on which the image sensor (502, 512) is mounted, and thus the first/second light sensing element (502, 512) is proximal/near to the first/second subset of illumination sources (508, 518); paragraphs [0012]-[0021], referring to the discrete front and side illuminators being configured to emit light in different wavelengths; Figure 5).  A controller (i.e. computing system) receives images and/or videostreams from the sensors, wherein the received images/videostreams are processed to combine them into a single panoramic 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the endoscope of Pascar provide illumination by a plurality of illumination sources comprising a first subset of illumination sources and a second subset of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength, wherein the first light sensing element is proximal to the first subset of illumination sources and the second light sensing element is proximal to the second subset of illumination sources, and wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by at least one illumination source of the second subset of illumination sources and to have the system of Pascar further comprise a computing system, wherein the computing system is configured to receive data from the first light sensing element, receive data from the second light sensing element, compute imaging data based on the data received from the first light sensing element and the data received from the second light sensing element, and transmit the imaging data for receipt by a display system and further comprise the above noted limitations of claims 15 and 18-19, 
However, the above combined references do not specifically disclose that the imaging data is transmitted via a data network of a computerized surgical hub system, wherein the plurality of display systems are of the computerized surgical hub system.
Krivopisk et al. discloses an interface unit (8700, 8900) configured to functionally associated with an endoscope system (10, 8810) which comprises at least two simultaneously operating imaging channels (50a,50b) associated with at least two displays (40a, 40b in Figures 87A and 88; 8840a-c in Fig. 89) (paragraphs [1187]; Figures 87A-89).  The interface unit comprises an image processor (8710) functionally associated with at least two imaging channels, and configured to generate images comprising image data received simultaneously from the at least two imaging channels (paragraph [1187]; Figures 87A-89).  The interface unit further comprises a communication channel comprising a communication interface port (8770) configured to allow communication between the interface unit computer and a computer network at least for transferring files between the interface unit computer and the computer network, wherein the computer network can be a local computer network, a hospital network or the Internet (paragraphs [1194]-[1196]).  The interface unit is configured to communicate through the communication interface port to a network computer, substantially in real time a video stream generated by the image processor (paragraphs 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging data of the above combined references be transmitted via a data network of a computerized surgical hub system, wherein the plurality of display systems are of the computerized surgical hub system, as taught by Krivopisk et al., in order to provide transmission of the data to a hospital network, thereby providing the ability to share data to the hospital staff.  
With regards to claim 3, Pascar discloses that the first field of view has a first angle and the second field of view has a second angle and the first angle differs from the second angle (paragraph [0025], referring to the FOV2 differing from the FOV1; see Figures 1-2 and 6-7).
With regards to claim 6, Pascar discloses that the second field of view (FOV1) overlaps all of the first field of view (FOV2) (Figure 6).  
With regards to claim 7, Pascar discloses that the first field of view (FOV2) is completely enclosed by the second field of view (FOV 1) (Figure 6).
With regards to claim 9, Levy discloses that each of the plurality of illumination sources is configured to emit light having a specified central wavelength within a visible spectrum (paragraph [0013], referring to said illuminators being configured to emit white light, which is within the visible spectrum).
With regards to claim 10, Levy discloses that at least one of the plurality of illumination sources is configured to emit light having a specified central wavelength outside of a visible spectrum (paragraphs [0013]-[0016], referring to the illuminators 
With regards to claim 11, Levy discloses that the specified central wavelength outside of the visible spectrum is within an ultra-violet range (paragraph [0014]).
With regards to claim 12, Levy discloses that the specified central wavelength outside of the visible spectrum is within an infrared range (paragraph [0015]).
With regards to claim 13, Levy discloses that the computing system comprises a computing system configured to perform a first data analysis on the data received from the first sensing element and a second data analysis on the data received from the second light sensing element (paragraph [0075], referring to the video streams being processed to combine them into a single, panoramic video frame, based on an overlap between fields of view of the cameras, which would implicitly require data analysis of the two video streams from the first and second sensing elements).
With regards to claims 16, Levy discloses that the memory coupled to the processor further stores instructions executable by the processor to receive, from a surgical instrument (i.e. signals from the handle of the endoscope, which is considered a surgical instrument as can be used for surgical interventions), operational data (i.e. bending, rotating, or angulating signals) related to a function (i.e. maneuvering) or status of the surgical instrument (paragraphs [0051], [0071]-[0074]).
With regards to claim 17, Levy discloses that the memory coupled to the processor further stores instructions executable by the processor to compute imaging data based on the first data received from the first light sensing element, the second data received from the second light sensing element, and the operational data related to .  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pascar in view of Levy and Krivopisk et al. as applied to claim 1 above, and further in view of Liang et al. (US Pub No. 2016/0088204).
With regards to claims 4 and 5, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the first sensing element or the second light sensing element has an optical component configured to adjust the first or second field of view. 
Liang et al. disclose and endoscope with a CMOS sensor (66) for capturing an image through a first lens group (62), wherein one or more of the objectives in the front and rear groups (62, 63) may be a zoom lens so that magnification and angles of fields of views of the probe for illumination and imaging may be adjusted as desired (Abstract; paragraph [0055]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first and second light sensing elements of the above combined references to have an optical component configured to adjust the first and second field of views, respectively, as taught by Liang et al., in order to adjust the angles of the field of views as desired by a user (paragraph [0055]).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy and Krivopisk et al. as applied to claim 13 above, and further in view of Tesar (US Pub No. 2015/0297311).
With regards to claim 14, as discussed above, the above combined references meets the limitation of claim 13.  However, they do not specifically disclose that the first data analysis differs from the second data analysis.
Tesar discloses a medical apparatus for providing visualization of a surgical site, wherein the medical device comprises one or more cameras that image in different wavelengths which may be useful to identify and/or highlight the location and/or boundaries of specific features of interest such as tumors, etc. (Abstract; paragraph [0290]). Fluorescent and non-fluorescent images can be recorded by respective sensors, wherein emission image content (e.g., fluorescing tissue) can be parsed and superimposed (i.e. a first data analysis) and superimposed on image content that is not emitting (e.g., tissue that is not fluorescing), or vice versa (paragraphs [0290]-[0292], [0314], note that one image undergoes a data analysis comprising of parsing, etc, which the other image does not undergo (i.e. second data analysis that does not include parsing), and therefore data acquired from different sensors undergo different processing).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first data analysis of Levy differ from the second data analysis, as taught by Tesar, in order to identify and/or highlight the location and/or boundaries of specific features of interest such as tumors, etc. (Abstract; paragraph [0290]).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pascar in view of Levy and Krivopisk et al. as applied to claim 13 above, and further in view of Tesar (US Pub No. 2015/0297311).
With regards to claim 14, as discussed above, the above combined references meet the limitation of claim 13.  However, they do not specifically disclose that the first data analysis differs from the second data analysis.
Tesar discloses a medical apparatus for providing visualization of a surgical site, wherein the medical device comprises one or more cameras that image in different wavelengths which may be useful to identify and/or highlight the location and/or boundaries of specific features of interest such as tumors, etc. (Abstract; paragraph [0290]). Fluorescent and non-fluorescent images can be recorded by respective sensors, wherein emission image content (e.g., fluorescing tissue) can be parsed and superimposed (i.e. a first data analysis) and superimposed on image content that is not emitting (e.g., tissue that is not fluorescing), or vice versa (paragraphs [0290]-[0292], [0314], note that one image undergoes a data analysis comprising of parsing, etc, which the other image does not undergo (i.e. second data analysis that does not include parsing), and therefore data acquired from different sensors undergo different processing).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first data analysis of the above combined references differ from the second data analysis, as taught by Tesar, in order 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Krivopisk et al. Krivopisk et al. has been introduced to teach transmitting the imaging data via a data network of a computerized surgical hub system, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793